            Case 1:18-cr-00264-RBW Document 53 Filed 01/16/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                      :        CR. NO. 18-264 (RBW)
                                                              :
                                                              :
          v.                                                  :
                                                              :
BRANDI WALLICE,                                               :
                                                              :
               Defendant.                                     :


    GOVERNMENT=S RESPONSE AND OPPOSITION TO DEFENDANT=S MOTION
                            TO DISMISS

          The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits the following response and opposition to the defendant=s motion

to dismiss. As grounds for this response and opposition, the United States relies on the following

points and authorities and such other points and authorities as may be cited at a hearing on the

motion:

                                          SUMMARY OF FACTS

          The defendant, in her motion to dismiss (ECF # 50) now alleges that “[i]t is counsel’s

understanding that, at this meeting (probation appointment for the defendant on January 15, 2019),

CSO Love 1 communicated to [the defendant] that ‘the government’ wanted her [CSOSA Officer

Love] to ask [the defendant] some questions. [CSOSA Officer Love] then proceeded to question

[the defendant] about her reading and writing abilities.” See Defendant’s Motion at 2.

          Simply put and without reservations, the allegation or “understanding” by counsel for the

defendant is not rooted in truth or fact. Undersigned counsel for the government never asked


1 Although counsel for the defendant identifies the defendant’s probation officer as CSO Love, the government avers
that the correct title is Court Services and Offender Supervision Agency’s (“CSOSA”) Officer Amanda Love (herein
CSOSA Officer Love.

                                                        1
         Case 1:18-cr-00264-RBW Document 53 Filed 01/16/19 Page 2 of 2



CSOSA Officer Love to inquire of the defendant regarding her reading and writing abilities.

Moreover, undersigned counsel for the government at no time instructed CSOSA Officer Love to

do anything regarding the defendant’s probation. Thus, the defendant’s untrue and unsupported

allegation lacks factual or legal support and is inconsistent with the high standards and practices

before this Court.

                                            CONCLUSION

       WHEREFORE, for all of the foregoing reasons, the United States respectfully requests that

the Defendant=s Motion to Dismiss be DENIED.



                                             Respectfully submitted,

                                             JESSIE K. LIU
                                             United States Attorney
                                             D.C. BAR No. 472-845

                                             _______/s/____________________
                                             EMORY V. COLE
                                             ASSISTANT UNITED STATES ATTORNEY
                                             PA BAR #49136
                                             Narcotics Section, Room 4213
                                             555 4th Street, N.W.
                                             Washington, D.C. 20001
                                             Emory.Cole@usdoj.gov
                                             (202) 252-7692




                                                2
